Title: To George Washington from Timothy Pickering, 20 October 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Trenton [N.J.] Octr 20. 1798.

Recollecting your anxiety that General Pinckney might [not] feel satisfied with the military arrangements of General officers proposed by you, I seize the first moment to relieve you from it. This morning Mr McHenry has received from Genl Hamilton a letter dated yesterday, in which is the following passage: After mentioning the arrival of General Pinckney, Genl Hamilton says—
“You will learn with pleasure that he sent me a message by young Rutledge purporting his entire satisfaction with the military arrangement, and readiness to serve under my command. Communicate this to our friends Pickering & Wolcott, as I am not well enough to write them by this post.”
I think, in a former letter, I expressed myself confidently, that General Pinckney’s good sense and patriotism, joined with his great respect for you, would ensure his satisfaction with your arrangement.
I have had the honor to receive your letter of the 15th acknowledging the receipt of mine of the 3d instant. Contrary to my usual

practice, I find I omitted taking a copy of it: but I recollect it communicated political information, and that my motive at the time was your present important official station, which rendered proper such a communication; as well as to gratify that interest which you could not as a citizen fail to take in the great concerns of your country. I could venture to assure you of my continued attention on this head, if I had competent aid in my office in writing letters on business foreign & domestic, aid which I ought to have, & for which I must ask at the ensuing sessions. I have indeed an excellent chief clerk, vastly more capable tha[n] Mr Taylor for writing letters; but he has so much business as Chief Clerk, that I need another for the particular purpose of maintaining common correspondencies, either directly by himself, or in preparing draughts for my signature.
I have also thought that a direct correspondence between the department of state and the governors of the several states would be very useful, and the idea met the President’s approbation. It would be useful by the information I should communicate, and it would gratify and conciliate those whose cordial cooperation is so important, and whose influential situations enable them to command extensively great respect & attention to their opinions.
The correspondence between Talleyrand & Gerry concerning X. Y & Z. you will recollect offended the “delicacy” of the latter gentleman, who avowed himself by the name of Hautval; and addressed to Talleyrand a letter declaring that “his delicacy could not but be severely hurt to see himself, under the appellation of Z. performing a part in the company with certain intriguers, whose object doubtless was to derive advantage from the credulity of the American envoys, and to make them their dupes.” The quality of this gentleman’s delicacy you will see in the following extract of a letter from Mr King, which I received this morning. “Colonel Trumbull, who was at Paris soon after the arrival there of the Commissioners, has more than once informed me, that Hauteval told him, that both the douceur and the loan were indispensable, and urged him to employ his influence with the American Commissioners to offer the bribe as well as the loan.” The Corruption of these scoundrels is unbounded. In the publication of the dispatches from our Envoys, altho’ not enjoined secrecy in respect to Mr Hauteval, yet as the envoys mentioned him with respectful language,

I voluntarily substituted Z. for his proper name. I am with great respect, sir, your most obt servant,

Timothy Pickering

